Citation Nr: 1403001	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was denied an increased rating for his service connected migraine headaches in a February 2006 rating decision.  The Veteran did not appeal, and that rating decision became final.  In July 2010, the Veteran filed a new claim for an increased rating for his service connected migraine headaches and that appeal is currently before the Board.  


FINDING OF FACT

The Veteran's migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased rating for migraines have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  

In January 2010 the Veteran, through his representative, submitted a statement that his service connected migraine disability had gotten worse.  As a result, the Veteran had a February 2010 VA examination to assess his disability.  At the examination the Veteran reported he frequently experienced flare-ups that caused pain, weakness, and fatigue.  He said the headaches occurred from 3 to 8 weeks, had a severity level of 8/10 when active, caused vomiting and dizziness, and at the times of the headaches he saw flashing lights, black dots, and was sensitive to sunlight.  The Veteran stated that medication and being in a dark quiet room help alleviate his migraines.  

The Veteran was afforded another VA examination in March 2011.  At that time, he described having a constant, throbbing headache that varies in severity but on average is a 6/10 pain level.  He reported taking medication daily that improves his headache but does not stop the headache.  He also stated that his headaches do not affect activities of daily living and that he can continue with daily activities in spite of the headaches.  The Veteran went on to say that he often had headaches so bad that he had to lie down in a dark room and play soft music to rest.  He stated that on rare occasions he has vomiting with the headaches and occasionally feels dizzy.  The Veteran did not report any episodes of incapacitation due to the headaches.  On physical examination the Veteran reported he had a mild, constant headache.  He wore dark glasses to avoid bright light as light exacerbates his headaches.  His cranial nerves were intact, no sensory deficits, and no cerebellar dysfunction.  He was diagnosed with migraine headache with residuals.  

VA Medical Center St. Louis treatment records show treatment for headaches in July 2010.  After receiving medication the headache was somewhat relieved.  A May 2011 note stated that the Veteran's headaches were controlled with prescribed medications.  In October 2011, the Veteran went to the doctor seeking a note for his employer regarding his headaches.  At the time it was noted that the Veteran was asymptomatic and his headaches were under control and the Veteran occasionally had nausea, vomiting, and light headedness.  It was also noted that the Veteran had not kept his neurology appointments.  On January 25, 2012, the Veteran was seen for a follow-up regarding an incident on January 11, 2012 in which he fainted/fell and hit his head.  He had been admitted to the hospital for that incident.  At the January 25th follow-up, a CT scan was reviewed that was normal, and it was noted that the snycopal episode on January 11th was likely due to orthostatis, not migraines.  

At an April 2012 VA examination, the Veteran reported that since he fell in January 2012 his headaches were constant, night and day with an intensity of 6/10.  He reported having nausea and sensitivity to light associated with his headaches.  He was taking prescription medications to control his headaches.  The examiner noted that the Veteran does not have very frequent prostrating and prolonged attacks of migraine headache pain.  

A VA Medical Center St. Louis treatment note stated that the Veteran said his migraine headaches were well controlled on the existing regimen of medication.  In March 2013, a treatment note documented that the Veteran complained of increased headaches.  The treating physician noted that the Veteran's current headache was likely a result of a combination of migraine headache and sinus/allergy pain.  The physician also noted the Veteran's migraine medication was currently at a low dosage and increased the dose.  

Diagnostic Code 8100 provides that a 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

A review of the evidence for the relevant appeal period does not demonstrate that the Veteran's service-connected headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's VA Medical Center St. Louis treatment records predominantly state that the Veteran headaches were under control with the prescribed regimen of medications.  At the March 2011 VA examination the Veteran stated that his headaches did not affect his daily living activities and he did not have incapacitating episodes.  The April 2012 VA examiner noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  A September 2012 treatment note again stated the Veteran said his migraine headaches were well controlled on his prescribed medication.  Consequently, the Board finds that the Veteran does not meet the rating criteria for a rating in excess of 30 percent at any time during the pendency of the appeal.  

The Board acknowledges that the Veteran is competent to report symptoms of his headache disability such as its frequency and severity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of such assertions is questionable, however, due to the conflicting reports that he has given his care providers and VA examiners.  Moreover, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected headache disability has been provided by VA medical professionals who have examined him on three separate occasions.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran wife's statement regarding his history of passing out or falling is also something a lay person is competent to observe.  However, there is no evidence that those instances are related to the Veteran's migraine headaches.  In fact, after the January 2012 fainting/falling incident, the follow-up physician noted that the fall was likely due to orthostatis not migraines.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for headaches and the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that the Veteran's hearing loss disability does not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made. 38 C.F.R. § 3.321(b)(1) (2013).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

There has been no showing that the Veteran's disability picture for his headache disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's headache disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

 
ORDER

Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


